Citation Nr: 1810861	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left breast cancer.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record.  This claim was previously remanded in August 2015 and August 2016 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating her claim, as there has not been substantial compliance with its August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.).

The Joint Services Records Research Center (JSRRC) coordinated research with the National Archives and Records Administration (NARA) in College Park, Maryland, and was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while training at Fort McClellan, Alabama during the period August 28, 1972 - October 10, 1972.  With respect to inquiries concerning possible exposure to herbicides or pesticides on Department of Defense (DOD) Military Facilities, the RO was instructed to contact the Armed Forces Pest Management Board, 2460 Linden Lane, Building 172, Silver Spring, Maryland 20910.  With respect to inquiries concerning possible radiation exposure at Fort McClellan, the RO was instructed to contact the Office of the Surgeon General, U.S. Army, Attention: DASG-ZXA, Suite 672, 5109 Leesburg Pike, Falls Church, Virginia 22041.

The RO sent a letter to the Office of the Surgeon General on September 28, 2017, but unfortunately used an incorrect address so the letter was returned as undeliverable.  In particular, the RO addressed the letter to suite 562 instead of suite 672.  Accordingly, this letter must be remailed to the correct address.

The RO sent a letter to the Armed Forces Pest Management Board.  In a November 2017 response, it was stated that over the years, the DOD had engaged in thorough searches of its records relating to Herbicide Orange and that those records indicate that Herbicide Orange was never used, tested, transported through, or stored on Fort McClellan.  

As instructed in the Board's remand, as the JSRRC was unable to verify herbicide exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in VBA's Adjudication Procedure Manual. See VBA Manual, M21-1MR, Part IV, Subpart ii, 1.D.16c. 

Finally, the Board's August 2016 remand directive instructed the RO to obtain a VA medical opinion regarding the etiology of the Veteran's left breast cancer.  A review of the record shows that to date this has not been accomplished.  In addition, the record also reveals that the Veteran and her representative were not issued a supplementary statement of the case (SSOC).  Therefore, the Board must once remand this claim for this development to be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the September 28, 2017, letter (that was returned as undeliverable) to the Office of the Surgeon General, U.S. Army, Attention: DASG-ZXA, Suite 672, 5109 Leesburg Pike, Falls Church, Virginia 22041.  

2.  Refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in VBA's Adjudication Procedure Manual. See VBA Manual, M21-1MR, Part IV, Subpart ii, 1.D.16c.

3.  Next, arrange for a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's left breast cancer resulted from any established exposure to environmental toxins at Ft. McClellan (radioactive compounds, chemical warfare agents, PCB's, or asbestos, as determined from the above development). 

The examiner must also render an opinion as to the likelihood that the Veteran's breast cancer is related to the right breast growths noted during service in October 1974 and April 1975. 

The examiner must provide a complete explanation in support of the conclusion reached. 

4.  Then, review the claims file and ensure that all requested development actions have been completed in full. 

5.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and her representative must be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




